DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:
At line 5 of claim 16, “within a combustion” should be replaced with “within the combustion”.
At line 10 of claim 16, “connect” should be replaced with “connecting”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 9, 16, 18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkinson et al. (US Publication 2012/0086191).

an igniter (26);
a housing (12) accommodating the igniter, provided with a gas discharge port (60), and including a combustion chamber (30 and/or 40) configured to burn a gas generating agent (32 and/or 42) filled in a position to be combustible by actuation of the igniter, the igniter being disposed in a position relative to the gas generating agent filled in the combustion chamber that is shifted from a center of a cluster of the gas generating agent;
an isolating part (74 or 70 or 46 or 50) that surrounds at least a portion of the cluster of the gas generating agent, and forms, between the isolating part and a predetermined area where the gas discharge port is not formed, a gas flow space serving as a space in the housing where the gas generation agent is not filled (Reference is made to Figures 1-8, e.g. area between inner wall of 14 and 74 or the areas between 50 and 70, similar to 58 in Figure 8 but proximate 30); and
a plurality of communicating parts (holes/openings/perforations; Reference is made to Paragraphs 0026-0032 and Figures 1-8) that are provided in the isolating part and connect the combustion chamber and the gas flow space, a portion of the plurality of communicating parts being configured to allow a combustion product generated by combustion of the gas generating agent disposed proximal to the igniter to flow into the gas flow space, and another portion of the plurality of communicating parts being configured to allow a combustion product flowing through the gas flow space to flow out 
wherein the housing is formed by joining at least two members (12,14 or 12,16), two of the at least two members being integrated by welding at a predetermined welded part (24 or 36), and the predetermined welded part being separated from the combustion chamber by the gas flow space (Reference is made to Figures 1-2 and Paragraphs 0020-0024).

In regards to claim(s) 16, 18 and 21-22, Parkinson et al. discloses the claimed limitations including a gas generator, comprising:
a housing (10) including an upper shell (16) that is provided with a gas discharge port (60), and a lower shell (14 or 12,14);
a combustion chamber (30 and/or 40) filled with a gas generating agent (32 and/or 42);
an igniter (26) disposed within the combustion chamber and shifted from a center of a cluster of the gas generating agent (Reference is made to Figures 1-2);
an isolating member (74 or 46) provided in the lower shell so as to surround at least a portion of the cluster of the gas generating agent, the isolating member defining a gas flow space with respect to an inner wall surface of the lower shell (Reference is made to Figures 1-3, 6 and 8); and
a plurality of communicating holes provided in the isolating member and connecting the combustion chamber and the gas flow space (Reference is made to Figures 1-3 and 8);

wherein the isolating member has a C-shaped configuration (Reference is made to Figures 1-3 and 8; Examiner notes that the sections of the isolating member(s) shown in the Figures are C-shaped thereby reading on the recited limitations; furthermore there is nothing to preclude considering a section of the isolating member(s) and the shaped configuration thereof);
wherein the isolating member has an O-shaped configuration (Reference is made to Figures 1-8).

Claim(s) 7, 9, 11, 13, 16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trevillyan et al. (US Publication 2005/0184498).
In regards to claims 7, 9, 11 and 13, Trevillyan et al. discloses the claimed limitations including a gas generator (10), comprising:
an igniter (13);
a housing (54,57) accommodating the igniter, provided with a gas discharge port (63), and including a combustion chamber (22,33) configured to burn a gas generating agent (20, 32 or 15) filled in a position to be combustible by actuation of the igniter, the igniter being disposed in a position relative to the gas generating agent filled in the combustion chamber that is shifted from a center of a cluster of the gas generating agent (Reference is made to Figures 1-3);

a plurality of communicating parts (flow paths through the filter element) that are provided in the isolating part and connect the combustion chamber and the gas flow space, a portion of the plurality of communicating parts being configured to allow a combustion product generated by combustion of the gas generating agent disposed proximal to the igniter to flow into the gas flow space, and another portion of the plurality of communicating parts being configured to allow a combustion product flowing through the gas flow space to flow out toward the gas generating agent disposed distal to the igniter; and,
wherein the housing is formed by joining at least two members (54,57), two of the at least two members being integrated by welding at a predetermined welded part (64), and the predetermined welded part being separated from the combustion chamber by the gas flow space (Reference is made to Figures 1-2 and 4A-4B);
further comprising:
a dividing wall (40) that vertically divides the combustion chamber (22,33) and forms a first combustion chamber (22) positioned on an upper side thereof and the combustion chamber (33) positioned on a lower side thereof in an interior of the housing; and
a first igniter (11) that burns a first gas generating agent (15 and/or 20) filled in the first combustion chamber (22), and the igniter (13) that burns the gas generating 
wherein the gas generating agent (32) has a faster combustion rate than that of the first gas generating agent (20) (Reference is made to Paragraph 0025).

In regards to claims 16 and 18-21, Trevillyan et al. discloses the claimed limitations including a gas generator (10), comprising:
a housing including an upper shell (57) that is provided with a gas discharge port (63), and a lower shell (54);
a combustion chamber (33) filled with a gas generating agent (32 or 20);

an isolating member (36) provided in the lower shell so as to surround at least a portion of the cluster of the gas generating agent (20), the isolating member defining a gas flow space (between 36 and 40) with respect to an inner wall surface of the lower shell; and,
a plurality of communicating holes provided in the isolating member and connect the combustion chamber and the gas flow space;
wherein the housing is formed by joining the upper shell and the lower shell integrated by welding at a predetermined welded part (64), and the predetermined welded part is separated from the combustion chamber by the gas flow space (Reference is made to Figures 1 and 4A-4B);
further comprising:
a dividing wall (40) that vertically divides the combustion chamber and forms a first combustion chamber (22) positioned in a side of the upper shell and the combustion chamber (33) positioned in a side of the lower shell, the dividing wall including an accommodating wall (14) provided on a bottom surface of the lower shell;
a first igniter (11) that burns a first gas generating agent (15 or 20) filled in the first combustion chamber, the first igniter provided on the bottom surface of the lower shell and being surrounded by the accommodating wall, wherein the isolating member is disposed in the combustion chamber and surrounds at least a portion of a cluster of the gas generating agent disposed in the combustion chamber, the isolating member forms the gas flow space between the isolating member and an inner wall surface of the 
wherein the gas generating agent (32) has a faster combustion rate than that of the first gas generating agent (20) (Reference is made to Paragraph 0025);
wherein the isolating member has a C-shaped configuration (Examiner notes that there is nothing to preclude considering a section of the isolating member(s) and the shaped configuration thereof); and,
wherein the isolating member has an O-shaped configuration (Reference is made to Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson et al. (US Publication 2012/0086191) in view of Matsuda (US 2004/0244632).
In regards to claim(s) 8, 10 and 17, Parkinson et al. discloses the claimed limitations excluding opening areas increasing in size as a distal position from the igniter increases in distance.  Examiner notes that claim 10 is similar to claim 9, the limitations of which have been fully addressed above.
In regards to claim(s) 8 and 17, Matsuda discloses varying areas of openings as a function of desired pressure and varying overall pressure.  Examiner notes that one of ordinary skill in the art would 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the openings of Parkinson et al. in view of the teachings of Matsuda to include varying an opening area of the isolating part(s) (74 and/or 46) of Parkinson et al. so as to provide for improved flow rates and increased assurance of ignition of the ignition materials.
Allowable Subject Matter
Claim(s) 12, 14, 15 and 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616